The plaintiff at night fell on a sidewalk which the evidence showed was obstructed by building material used in connection with the construction of a building adjacent to the sidewalk. There was no existing permit for the use of the sidewalk for storage of material, and the ordinance of the city of New Rochelle prohibited such obstruction. At the time of the accident there were no warning lights and no watchman. In an action to recover damages for personal injuries, the complaint was dismissed at the close of the plaintiff’s evidence. Judgment dismissing the complaint at the close of plaintiff’s case reversed on the law and a new trial granted, with costs to appellant to abide the event. There was a question of fact as to whether the defendant was negligent or whether its acts in obstructing the sidewalk constituted a nuisance. Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ., concur.